Citation Nr: 0908790	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs' benefits.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1998 to 
September 2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the appellant requested a hearing before the 
Board sitting at the RO.  The appellant failed to appear for 
the hearing as scheduled with no good cause shown.  
Therefore, the appellant's request for a hearing is 
considered withdrawn.  
38 C.F.R. § 20.704 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service personnel records showed that the appellant served as 
an Army personnel specialist.  In August 2002, approximately 
six weeks prior to the end of her enlistment, the appellant 
was charged with three specifications of a violation of 
Article 134 of the Uniform Code of Military Justice (UCMJ). 

In lieu of special court-martial, the appellant was offered 
the option of an administrative general discharge under other 
than honorable conditions under the provisions of Army 
Regulation 635-200, Chapter 10.  In September 2002, the 
appellant accepted a general discharge under these 
provisions.  The claims file contains a Certificate of 
Release or Discharge from Active Duty (DD-214) showing a 
general discharge with a character of service as under other 
than honorable conditions for the period of service October 
5, 1998 to September 23, 2002.  

In an October 2004 notice of disagreement, the appellant 
stated that her discharge had been upgraded.  The claims file 
contains a copy of a DD-214 for the same period of service, 
signed by a different official, and includes the notation, 
"characterization of service upgraded 19 March 2004 
following application dated 
5 August 2003."  This DD-214 shows a general discharge under 
honorable conditions.  The claims file also contains a copy 
of a standard form certificate of General Discharge under 
Honorable Conditions purportedly issued by the Army Review 
Board.  

VA may accept evidence submitted by a claimant directly to 
the Department without verification if it meets the following 
criteria: (1) the document is issued by the service 
department; (2) the document contains the needed information; 
and (3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  Copies are 
acceptable if issued by the service department, a public 
custodian of records, or a VA-trained and accredited agent, 
attorney, or service organization representative who 
certifies that it is a true and exact copy.  38 C.F.R. 
§ 3.203 (a) (2008). 

In this case, the date of receipt and source of the new DD-
214 and the certificate is not clear.  The identity of the 
office issuing the DD-214 is not legible.  Other than a copy 
of a standard form certificate, there are no supporting 
documents directly from the Army Review Board, an agency 
authorized to review the character of service.  Specifically, 
the claims file does not contain copies of an August 2003 
application or a March 2004 determination by the Army Review 
Board or any other service department agency.  

Furthermore, requests by the RO to the National Personnel 
Records Center failed to yield confirming documentation.  The 
appellant also submitted a separate request to the National 
Personnel Records Center but has not submitted any additional 
documents to VA.  Therefore, a request for supporting 
documents directly to the Army Review Board is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of  DD-214s, 
determinations of the character of 
discharge, and supporting adjudicative 
decisions, if available, pertaining to 
the appellant from the Army Review Board 
Agency, 1901 South Bell Street, 2nd 
Floor, Arlington, VA 22202-4508.  Inquire 
whether the Army Review Board received an 
application for upgrade of discharge from 
the appellant on August 5, 2003 and 
whether a determination was issued on 
March 19, 2004.  Associate any records 
received with the claims file.  

2.  Then, after undertaking any other 
action deemed appropriate, and 
readjudicate whether the character of the 
appellant's service constitutes a bar to 
Department of Veterans Affairs' benefits.  
If the decision remains adverse to the 
appellant, provide the appellant and her 
representative, if any, with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

